Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 18, 2018

                                      No. 04-17-00822-CR

                                    Robert MARTINEZ, Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 307125
                          Honorable John Longoria, Judge Presiding


                                         ORDER

       Appellant Robert Martinez Jr. asserts he was wrongfully convicted of Driving While
Intoxicated in Bexar County Court at Law No. 5. The limited record we have for trial court
cause number 307125 shows Appellant was indicted on April 17, 1983—more than thirty-four
years ago. The criminal court docket indicates the trial court’s record was destroyed.
       On December 1, 2017, Appellant filed a motion for leave to file a late notice of appeal.
        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a timely motion for new trial, a
defendant’s notice of appeal is timely filed if it is filed within thirty days after (1) the day
sentence is imposed or suspended in open court, or (2) the day the trial court enters an appealable
order. See TEX. R. APP. P. 26.2; Olivo, 918 S.W.2d at 522.
       Appellant’s notice of appeal was due sometime in the early 1980s—more than thirty
years ago. See TEX. R. APP. P. 26.2(a)(1). Given the limited record before this court, it appears
that Appellant’s December 1, 2017 motion for leave to file a late notice of appeal was filed
decades too late. See TEX. R. APP. P. 26.2(a)(1), 26.3.
        A late notice of appeal may be considered timely and invoke a court of appeals’
jurisdiction if it meets the following requirements:
       (1) it is filed within fifteen days of the last day allowed for filing,
       (2) a motion for extension of time is filed in the court of appeals within fifteen
           days of the last day allowed for filing the notice of appeal, and
       (3) the court of appeals grants the motion for extension of time.

Olivo, 918 S.W.2d at 522; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991).
        We ORDER Appellant to show cause in writing within TWENTY DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See Olivo, 918
S.W.2d at 522; Ater, 802 S.W.2d at 243.



                                                       _________________________________
                                                       Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court